DETAILED ACTION
This office action follows a reply filed on September 16, 2021.  No claims have been amended.  Claims 8-16 are currently pending and under examination.
All previous rejections are withdrawn, as the examiner agrees with applicants’ arguments regarding JP 2011-219518; however, upon further consideration, a new ground(s) of rejection is set forth below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Double Patenting
Claims 8-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,800,800.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘800 claims a composition comprising 35-55 wt% (A) of an aromatic phosphate aluminum-hydroxy salt; 20-40 wt% (B) sodium carboxylate, specifically a sodium aromatic carboxylate or a sodium-fatty acid (claim 4), 5-20 wt% (C) fatty acid metal salt, such as that of a lithium fatty acid salt, and 5-35 wt% (D) fatty acid (claims 1, 2, 5 and 6), where the compositions is added to a thermoplastic resin, such that (A) is present in an amount of 0.001-10 phr (claim 
	Lithium myristate is a known fatty acid metal salt and sodium stearate is a known fatty-acid sodium salt.  Based on these molecular weights, a composition comprising, for example, 45 parts (A), 28 parts (B) and 15 parts (C), suggests a composition with a molar ratio of lithium myristate to sodium stearate of 0.41 and a molar ratio of hydroxyaluminum-bis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate] to the total content of lithium myristate and sodium stearate of 0.26.  Therefore, it can be seen that the compositions of US ‘800 reads on the claimed compositions.

Claim Rejections - 35 USC § 103
Claims 8-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2013-133364; however, for convenience, the machine translated English language equivalent will be cited below.
JP ‘364 exemplifies preparing pellets, a molded article, from a composition comprising the following:
100 parts PBAT (polybutylene adipate terephthalate), 
10 parts NA-21, which as evidenced by Kristiansen is a mixture of 70% hydroxyaluminum-bis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate] and 30% lithium myristate (p. 4, [0077]), 
suggesting a blend of 7 phr hydroxyaluminum-bis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate] (MW= 1015.22 g/mol, 6.9x10-3 moles), which -2 moles), which meets applicants’ (C) when R6 is an aliphatic organic acid having 13 carbon atoms and M1=lithium; and 
and 10 parts NaV101, which as evidenced by Clariant is sodium montanate (MW=446.7 g/mol, 2.2x10-2 moles), which meets applicants’ (B) sodium carboxylate.
Sodium montanate is a sodium-fatty acid having 28 carbons; however, JP ‘364 teaches that sodium fatty-acids having a formula of CH3(CH2)nCOONa (where n≥0) are suitable.  Therefore, substituting sodium montanate with sodium laurate (C12), sodium myristate (C14), sodium stearate (C18), etc. are prima facie obvious, as these are suggested by JP ‘364.
This suggests a composition comprising a molar ratio of (C)/(B) of 0.59 and a molar ratio of (A)/{(B)+(C)} of 0.20.
JP ‘364 is prima facie obvious over instant claims 8-10 and 12.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101265347; however, for convenience, the machine translated English language equivalent will be cited below.
CN ‘347 teaches preparing molded articles from a composition comprising polypropylene and a transparent nucleating agent comprising a compound (A) the polyvalent metal salt of a substituted diary phosphoric acid and compound (B) an alkali metal salt of a fatty acid, where two kinds of compound (B) can be present.

100 parts polypropylene and 
1 part of a nucleating agent comprising:
50 wt% (or 0.5 parts) A1 

    PNG
    media_image1.png
    147
    327
    media_image1.png
    Greyscale
;
20 wt% (or 0.2 parts) B1, sodium stearate, which meets applicants’ (B), as sodium stearate is a C18 sodium-fatty acid (MW=306.46 g/mol, 1.6x10-3 moles); and 
30 wt% (or 0.3 parts) B4, hydroxylithium stearate (MW=306.41, 9.8x10-4 moles), which meets applicants’ (C).
CN ‘347 also teaches compound (A) can be that of the following:
 
    PNG
    media_image2.png
    148
    356
    media_image2.png
    Greyscale

as a suitable compound (A) (MW= 1015.22 g/mol, 4.9x10-4 moles).
Substituting A3 for A1 in Example 8 is prima facie obvious as this modification is clearly suggested by the teachings of CN ‘347, and suggests a 
CN ‘347 is prima facie obvious over instant claims 8-16.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Brieann R Johnston/Primary Examiner, Art Unit 1766